DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-4, 6-11, and 13-14 are pending in this Office Action.
Claims 1, 6, 7, and 8 are amended.
Claims 5 and 12 are cancelled.
Claims 1-4, 6-11, and 13-14 are rejected. This rejection is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the operating system of each of the computing devices” in line 3 of claim 1 and in line 6 of claim 8.  There is insufficient antecedent basis for this limitation in the claims.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. Publication No. 2014/0344419) in view of Mohaban et al. (U.S. Patent No. 9,641,643).
As per claim 1, Yoshimura discloses a method for managing a plurality of server units (Yoshimura: paragraph 0035; The management module 10 is a device that manages configurations of network interfaces included in the servers in the computer system 1000), each server unit having a computing device and a baseboard management controller (BMC) connected thereto (Yoshimura: fig. 1; BMC 111 connected to processor 114 of Target Server #1 and BMC 1N1 connected to processor 1N4 of Target Server #N…paragraph 0057; The management module 10 finds BMCs of all target servers in the computer system 1000 by issuing packets requesting a response), wherein a control unit interfaces with the operating system of each of the computing devices through a first protocol (Yoshimura: paragraph 0033 and fig. 1; The management module 10, the server 11, and the server 1N are connected to the information collection network 1B using network interfaces 10B, 11B, and 1NB respectively…The information collection network 1B is used only for collecting configuration information of each of the servers), and interfaces with each of the BMCs through a second protocol (Yoshimura: paragraph 0032; The management module 10, a BMC 111 in the server 11, and a BMC 1N1 in the server 1N are connected to the management network 1A using network interfaces 10A, 11A, and 1NA respectively), and wherein the BMC and the computing device that are on the same server unit each have a server information corresponding to each other (Yoshimura: paragraph 0044; FIG. 4 is a diagram showing a configuration and a data example of the server information DB 1032. The server information DB 1032 is a database that stores configuration information of servers that can be acquired from BMCs included in servers in the computer system 1000), the method comprising: 
 (b) sending a command through the second protocol via the control unit to each BMC to obtain the server information thereof (Yoshimura: paragraph 0060; each of the BMCs is configured to receive IPMI commands from remote devices…paragraph 0069; The management module 10 (i.e. control unit) issues an IPMI command to the BMC 111 of the server 11 using the value of the IP address field 10321 of the server information DB 1032, thereby requesting the BMC 111 to send, to the management module 10, the information stored in the management DB 115 in the server 11); 
(c) determining, using the control unit, whether the server information of each computing device stored in the control unit corresponds to the server information obtained from one of the BMCs (Yoshimura: paragraph 0044; The server information DB 1032 is a database that stores configuration information of servers that can be acquired from BMCs included in servers in the computer system 1000…paragraph 0067; The management module 10 checks whether the MAC address field 10322 of the server information DB 1032 stores the same MAC address as acquired in step S803); and 
(d) mapping one of the computing devices to one of the BMCs when the server information of said computing device corresponds to the server information obtained from said BMC (Yoshimura: paragraph 0044 and fig. 4; The management module 10 finds BMCs of all target servers in the computer system 1000 by issuing packets requesting a response. The management module 10 registers the IP addresses and the MAC addresses of the BMCs of the target servers into the arp information table 1031. The management module 10 registers the configuration information of the servers acquired from the BMCs into the server information DB 1032). 
Yoshimura teaches collecting data from each of the target servers (Yoshimura: see at least paragraph 0033; The information collection network 1B is used only for collecting configuration information of each of the servers…paragraph 0061; FIG. 8 is a flowchart describing a process for the management module 10 to collect configuration information from the BMCs of the target servers)). However Yoshimura does not explicitly mention that a second protocol different from the first protocol; and  (a) sending a command through the first protocol via the control unit to the operating system of each computing device to collect data therefrom, wherein said data includes the server information of the computing device.
However Mohaban teaches:
a second protocol different from the first protocol (Mohaban: col. 17, lines 56-58; a logical entity used to communicate with target hosts using various management protocols such as but not limited to WMI, SSH, and SNMP. Mohaban teaches a second protocol, for example WMI, SSH, and SNMP which are different from the protocol used by the Yoshimura reference); and
(a) sending a command through the first protocol via the control unit to the operating system of each computing device to collect data therefrom, wherein said data includes the server information of the computing device (Mohaban: col. 18, lines 9-16; the collector may perform OS discovery on given hosts and may use standard protocols such as but not limited to WMI, SNMP and ssh to collect suitable information e.g. as described herein, from target hosts).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mohaban with the teachings as in Yoshimura. The motivation for doing so would have been in order to perform fast, frequent re-discovery and/or to employ real-time policies, which may be based on results of the fast, frequent re-discovery (Mohaban: col. 3, lines 9-12).
As per claim 2, the modified Yoshimura teaches the method according to claim 1, wherein the server information of the computing device and the BMC belonging to the same server unit is a MAC address of said server unit (Yoshimura: paragraph 0043; The arp information table 1031 includes a BMC IP address field 10311 and a MAC address field 10312. The BMC IP address field 10311 stores IP addresses of BMCs included in each server. The MAC address field 10312 stores MAC addresses of the BMCs corresponding to the BMC IP address field 10311…paragraph 0045 and fig. 4; The server information DB 1032 includes a BMC IP address field 10321, a MAC address field 10322, an UUID field 10323, a server model name field 10324, and a product number information field 10325). 
As per claim 4, the modified Yoshimura teaches the method according to claim 1, wherein in each server unit, the server information of the computing device and the BMC is a UUID of the computing device  (Yoshimura: paragraph 0045 and fig. 4; The server information DB 1032 includes a BMC IP address field 10321, a MAC address field 10322, an UUID field 10323, a server model name field 10324, and a product number information field 10325…paragraph 0046; The BMC IP address field 10321 stores IP addresses of BMCs included in each server. The MAC address field 10322 stores MAC addresses of BMCs corresponding to the BMC IP address field 10321. The UUID field 10323 stores hardware identifiers (UUID in this example) of servers that include BMCs corresponding to the BMC IP address field 10321). 
As per claim 6, the modified Yoshimura teaches the method according to claim 1, wherein before the step of sending a command through the second protocol via the control unit to each BMC to obtain the server information thereof, the method further includes: in each server unit, storing the server information of the computing device in the BMC (Yoshimura: paragraph 0088; The record having the matched UUID is extracted in order to associate the information that can be acquired from the BMC 111 with the information that can be acquired from the OS. Namely, the BMC 111 acquires server model names and the like and the OS acquires the PCI address, then the UUID can be used for checking whether these values are acquired from the same server). 
As per claim 7, the modified Yoshimura teaches the method according to claim 1, wherein the step of mapping one of the computing devices to one of the BMCs when the server information of said computing device corresponds to the server information obtained from said BMC further includes: building and storing a table in the control unit, wherein in the table, an identification code of said computing device is associated with that of said BMC (Yoshimura: paragraph 0042; The arp information table 1031 is a table describing a relationship between IP addresses and MAC addresses of each server. The information held in the arp information table 1031 may be acquired by IP communication between the management module 10 and the BMCs…paragraph 0043; The arp information table 1031 includes a BMC IP address field 10311 and a MAC address field 10312. The BMC IP address field 10311 stores IP addresses of BMCs included in each server. The MAC address field 10312 stores MAC addresses of the BMCs corresponding to the BMC IP address field 10311…paragraph 0057; The management module 10 registers the IP addresses and the MAC addresses of the BMCs of the target servers into the arp information table 1031. The management module 10 registers the configuration information of the servers acquired from the BMCs into the server information DB 1032).
As per claim 8, Yoshimura discloses a system for managing a plurality of server units (Yoshimura: paragraph 0035; The management module 10 is a device that manages configurations of network interfaces included in the servers in the computer system 1000), comprising: 
a plurality of server units (Yoshimura: fig. 1; i.e. Target Servers #1 and #N), each of which includes a computing device and a baseboard management controller (BMC) connected thereto (Yoshimura: fig. 1; BMC 111 connected to processor 114 of Target Server #1 and BMC 1N1 connected to processor 1N4 of Target Server #N…paragraph 0057; The management module 10 finds BMCs of all target servers in the computer system 1000 by issuing packets requesting a response), wherein the BMC and the computing device that are on the same server unit each have a server information corresponding to each other (Yoshimura: paragraph 0044; FIG. 4 is a diagram showing a configuration and a data example of the server information DB 1032. The server information DB 1032 is a database that stores configuration information of servers that can be acquired from BMCs included in servers in the computer system 1000); and 
a control unit interfacing with the operating system of each of the computing devices through a first protocol (Yoshimura: paragraph 0033 and fig. 1; The management module 10, the server 11, and the server 1N are connected to the information collection network 1B using network interfaces 10B, 11B, and 1NB respectively…The information collection network 1B is used only for collecting configuration information of each of the servers) and interfacing with each of the BMCs through a second protocol (Yoshimura: paragraph 0032; The management module 10, a BMC 111 in the server 11, and a BMC 1N1 in the server 1N are connected to the management network 1A using network interfaces 10A, 11A, and 1NA respectively), 
wherein the control unit is configured to send a command through the second protocol to each BMC to obtain the server information thereof (Yoshimura: paragraph 0060; each of the BMCs is configured to receive IPMI commands from remote devices…paragraph 0069; The management module 10 (i.e. control unit) issues an IPMI command to the BMC 111 of the server 11 using the value of the IP address field 10321 of the server information DB 1032, thereby requesting the BMC 111 to send, to the management module 10, the information stored in the management DB 115 in the server 11), 
determine whether the server information of each computing device stored in the control unit corresponds to the server information obtained from one of the BMCs (Yoshimura: paragraph 0044; The server information DB 1032 is a database that stores configuration information of servers that can be acquired from BMCs included in servers in the computer system 1000…paragraph 0067; The management module 10 checks whether the MAC address field 10322 of the server information DB 1032 stores the same MAC address as acquired in step S803), and 
map one of the computing devices to one of the BMCs when the server information of said computing device corresponds to that of said BMC (Yoshimura: paragraph 0044 and fig. 4; The management module 10 finds BMCs of all target servers in the computer system 1000 by issuing packets requesting a response. The management module 10 registers the IP addresses and the MAC addresses of the BMCs of the target servers into the arp information table 1031. The management module 10 registers the configuration information of the servers acquired from the BMCs into the server information DB 1032). 
Yoshimura teaches collect data from each of the target servers (Yoshimura: see at least paragraph 0033; The information collection network 1B is used only for collecting configuration information of each of the servers…paragraph 0061; FIG. 8 is a flowchart describing a process for the management module 10 to collect configuration information from the BMCs of the target servers)). However Yoshimura does not explicitly mention that a second protocol different from the first protocol; and send a command through the first protocol to the operating system of each computing device to collect data therefrom, wherein said data includes the server information of the computing device.
However Mohaban teaches:
Mohaban: col. 17, lines 56-58; a logical entity used to communicate with target hosts using various management protocols such as but not limited to WMI, SSH, and SNMP. Mohaban teaches a second protocol, for example WMI, SSH, and SNMP which are different from the protocol used by the Yoshimura reference); and
send a command through the first protocol to the operating system of each computing device to collect data therefrom, wherein said data includes the server information of the computing device (Mohaban: col. 18, lines 9-16; the collector may perform OS discovery on given hosts and may use standard protocols such as but not limited to WMI, SNMP and ssh to collect suitable information e.g. as described herein, from target hosts).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mohaban with the teachings as in Yoshimura. The motivation for doing so would have been in order to perform fast, frequent re-discovery and/or to employ real-time policies, which may be based on results of the fast, frequent re-discovery (Mohaban: col. 3, lines 9-12).
As per claim 9, the modified Yoshimura teaches the system according to claim 8, wherein the server information of the computing device and the BMC belonging to the same server unit is a MAC address of said server unit (Yoshimura: paragraph 0043; The arp information table 1031 includes a BMC IP address field 10311 and a MAC address field 10312. The BMC IP address field 10311 stores IP addresses of BMCs included in each server. The MAC address field 10312 stores MAC addresses of the BMCs corresponding to the BMC IP address field 10311…paragraph 0045 and fig. 4; The server information DB 1032 includes a BMC IP address field 10321, a MAC address field 10322, an UUID field 10323, a server model name field 10324, and a product number information field 10325). 
As per claim 11, the modified Yoshimura teaches the system according to claim 8, wherein in each server unit, the server information of the computing device and the BMC is a UUID of the computing device (Yoshimura: paragraph 0045 and fig. 4; The server information DB 1032 includes a BMC IP address field 10321, a MAC address field 10322, an UUID field 10323, a server model name field 10324, and a product number information field 10325…paragraph 0046; The BMC IP address field 10321 stores IP addresses of BMCs included in each server. The MAC address field 10322 stores MAC addresses of BMCs corresponding to the BMC IP address field 10321. The UUID field 10323 stores hardware identifiers (UUID in this example) of servers that include BMCs corresponding to the BMC IP address field 10321). 
As per claim 13, the modified Yoshimura teaches the system according to claim 8, wherein for each server unit, the control unit is further configured to store the server information of the computing device in the BMC before sending the command through the second protocol to each BMC to obtain the server information of the BMC (Yoshimura: paragraph 0088; The record having the matched UUID is extracted in order to associate the information that can be acquired from the BMC 111 with the information that can be acquired from the OS. Namely, the BMC 111 acquires server model names and the like and the OS acquires the PCI address, then the UUID can be used for checking whether these values are acquired from the same server). 
Yoshimura: paragraph 0042; The arp information table 1031 is a table describing a relationship between IP addresses and MAC addresses of each server. The information held in the arp information table 1031 may be acquired by IP communication between the management module 10 and the BMCs…paragraph 0043; The arp information table 1031 includes a BMC IP address field 10311 and a MAC address field 10312. The BMC IP address field 10311 stores IP addresses of BMCs included in each server. The MAC address field 10312 stores MAC addresses of the BMCs corresponding to the BMC IP address field 10311…paragraph 0057; The management module 10 registers the IP addresses and the MAC addresses of the BMCs of the target servers into the arp information table 1031. The management module 10 registers the configuration information of the servers acquired from the BMCs into the server information DB 1032).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. Publication No. 2014/0344419), in view of Mohaban et al. (U.S. Patent No. 9,641,643), and further in view of Lin et al. (U.S. Patent No. 10,313,301).
As per claim 3, the modified Yoshimura teaches the method according to claim 1.
However the modified Yoshimura does not explicitly mention wherein in each server unit, the BMC is disposed on a baseboard of the computing device, and wherein 
However Lin teaches:
wherein in each server unit, the BMC is disposed on a baseboard of the computing device, and wherein the server information of the computing device and the BMC is a serial number of the baseboard (Lin: col. 6, lines 42-51; the RMC 21 continually detects the status of each server 5 in each server slot 20 through the set of internal hardware lines 22 and records the detected status in the aforementioned baseboard management controller list. In particular, the baseboard management controller list may record tons of information, such as the number or the position of each server slot 20, and the serial number, the MAC address, the currently-used IP address of each server 5 in each server slot 20). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lin with the teachings as in the modified Yoshimura. The motivation for doing so would have been in order to provide an intellectual rack and an IP addresses managing method for the intellectual rack, which may keep the binding effect among the server slots, the servers and the IP addresses in each rack, so as to accomplish the overall maintenance and protection for all of the IP addresses of all racks and servers in the data center (Lin: col. 1, lines 46-53).
As per claim 10, the modified Yoshimura teaches the system according to claim 8.
However the modified Yoshimura does not explicitly mention wherein in each server unit, the BMC is disposed on a baseboard of the computing device, and wherein 
However Lin teaches:
wherein in each server unit, the BMC is disposed on a baseboard of the computing device, and wherein the server information of the computing device and the BMC is a serial number of the baseboard (Lin: col. 6, lines 42-51; the RMC 21 continually detects the status of each server 5 in each server slot 20 through the set of internal hardware lines 22 and records the detected status in the aforementioned baseboard management controller list. In particular, the baseboard management controller list may record tons of information, such as the number or the position of each server slot 20, and the serial number, the MAC address, the currently-used IP address of each server 5 in each server slot 20). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lin with the teachings as in the modified Yoshimura. The motivation for doing so would have been in order to provide an intellectual rack and an IP addresses managing method for the intellectual rack, which may keep the binding effect among the server slots, the servers and the IP addresses in each rack, so as to accomplish the overall maintenance and protection for all of the IP addresses of all racks and servers in the data center (Lin: col. 1, lines 46-53).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/HERMON ASRES/Primary Examiner, Art Unit 2449